Appeal from a judgment of the Supreme Court, Erie County (Mario J. Rossetti, A.J.), rendered November 28, 2005. The judgment convicted defendant, after a nonjury trial, of sexual abuse in the first degree and endangering the welfare of a child.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum:
Defendant appeals from a judgment convicting him after a nonjury trial of sexual abuse in the first degree (Penal Law § 130.65 [3]) and endangering the welfare of a child (§ 260.10 [1]). Contrary to defendant’s contention, the verdict is not against the weight of the evidence (see generally People v *1287Bleakley, 69 NY2d 490, 495 [1987]). “The credibility determinations of [Supreme Court] are entitled to great deference . . . , and there is no basis to conclude that the court failed to give the evidence the weight that it should be accorded” (People v Scott, 289 AD2d 974, 975 [2001], lv denied 97 NY2d 733 [2002]). The court properly denied defendant’s motion to dismiss the indictment pursuant to CPL 30.20 based upon its balancing of the appropriate factors (see People v Taranovich, 37 NY2d 442, 445 [1975]; People v Rogers, 8 AD3d 888, 889-890 [2004]; People v Carrillo, 191 AD2d 812, 813 [1993], lv denied 81 NY2d 1070 [1993]). Present—Hurlbutt, J.P., Martoche, Lunn, Peradotto and Green, JJ.